EXHIBIT 1
1     CENTER FOR DISABILITY ACCESS
      Ray Ballister, Jr., Esq., SBN 111282
2     Phyl Grace, Esq., SBN 171771
      Isabel Rose Masanque, Esq., SBN 292673
3     Sara Gunderson, Esq., SBN 302582
4
      Chris Carson, Esq., SBN 280048
      Delivery:8033 Linda Vista Rd, Suite 200
5     San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
6     isabelm@potterhandy.com
7     Attorneys for Plaintiff
8
9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12    Chris Langer,                         Case: 2:19-CV-01272-ODW-JEM
13                Plaintiff,                Declaration of Corey Taylor in
                                            Support of Plaintiff’s Reply Brief
14       v.
15    Banneret, LLC, a California
16    Limited Liability Company;
17
      H & I Foods Inc., a California
      Corporation;
18    The Small Café, LLC, a California
19    Limited Liability Company; and
      Does 1-10,
20
21                Defendants.
22
23
24     1. I, the undersigned, am an investigator hired by the Center for
25         Disability Access to conduct an investigation in this case. Based
26         upon my own experience and knowledge, I can competently testify
27         to the following.
28     2. I was given the assignment of going to the Flavor of Punjab

                                        1

     Ex. 1 to Reply, Decl. of Taylor            Case: 2:19-CV-01272-ODW-JEM
1
           located at or about 5650 E. 2nd Street, Long Beach, California and
2
           the Small Café located at or about 5656 E. 2nd Street, Long Beach,
3
           California, and taking photographs and measurements of the rear
4
           parking lot in the alleyway behind the building where the
5
           businesses are located.
6
       3. I conducted the investigation on April 27, 2020. The photographs
7
           submitted as Exhibit “2” are true and accurate copies of the
8
           photographs I took of the rear parking lot on the date of my
9
           investigation.
10
       4. During my investigation, I found a parking lot located behind the
11
           alleyway of the businesses near the Rite Aid. The parking lot had
12
           approximately 20 total parking spaces, one of which was marked
13
           and reserved for use by persons with disabilities.
14
       5. I measured the parking stall of the designated accessible parking
15
           space to be 112 inches wide and the access aisle to be 92 inches
16
           wide.
17
       6. Using a slope reader which I calibrated that morning, I found
18
           running slopes in the parking stall and access aisle measuring 3.2%
19
           and 2.7%, respectively.
20
       7. I also found cross-slopes in the parking stall parking measuring
21
           2.2%.
22
       8. I declare under penalty of perjury under the laws of the State of
23
           California and the United States that the foregoing is true and
24
           correct.
25
26
      Dated: April 27, 2020            By:       __________________________
27
                                                     Corey Taylor
28


                                             2

     Ex. 1 to Reply, Decl. of Taylor                Case: 2:19-CV-01272-ODW-JEM
